It is well settled that after a party, as here, has made out a prima facie case for summary judgment, a party opposing such a motion must produce evidentiary proof in admissible form sufficient to require a trial of material questions of fact on which the opposing party bases his or her claim. Mere conclusions, expressions of hope, or unsubstantiated allegations or assertions are insufficient to meet this burden (see, Zuckerman v City of New York, 49 NY2d 557, 560). The plaintiff has failed to meet his burden; accordingly the Supreme Court properly granted the respondents’ motion for summary judgment. Pizzuto, J. P., Santucci, Altman and Hart, JJ., concur.